Case: 14-14972   Date Filed: 06/16/2015   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-14972
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:13-cv-04195-WBH



MEDGAR O. WILLIS,
SHARON R. WILLIS,

                                                         Plaintiffs-Appellants,

                                 versus

GOLDMAN SACHS,
OCWEN LOAN SERVICING, LLC,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 16, 2015)

Before ED CARNES, Chief Judge, MARCUS and WILLIAM PRYOR, Circuit
Judges.

PER CURIAM:
               Case: 14-14972     Date Filed: 06/16/2015    Page: 2 of 3


      Medgar and Sharon Willis filed this pro se action asserting claims related to

the imminent foreclosure sale of their Georgia residence. They appeal the district

court’s dismissal of their complaint for failure to state a claim.

      We review de novo a grant of a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6). Glover v. Liggett Grp., Inc., 459 F.3d 1304, 1308 (11th

Cir. 2006). A court is permitted to consider documents extraneous to the pleadings

without converting a motion to dismiss into a motion for summary judgment if

(1) they are central to the claim and (2) their authenticity is not challenged. SFM

Holdings, Ltd. v. Banc of Am. Sec., LLC, 600 F.3d 1334, 1337 (11th Cir. 2010).

      The Willises do not deny that they executed mortgage documents containing

a power of sale provision that gives the original owner of the security deed or its

“successors and assigns” the right to foreclose in the event of default. Nor do they

deny that they defaulted. Instead, their sole contention — upon which they assert

claims of fraud, slander, wrongful foreclosure, intentional infliction of emotional

distress, negligence, and unjust enrichment — is that Goldman Sachs Mortgage

Company (GSMC) was never assigned the security deed and therefore cannot

lawfully commence foreclosure proceedings. But that contention is belied by real

estate records attached to the defendants’ motion to dismiss, including a notarized

“Corporate Assignment of Mortgage” from assignor M&T Bank to assignee




                                           2
                Case: 14-14972       Date Filed: 06/16/2015       Page: 3 of 3


GSMC filed in Clayton County, Georgia, on March 3, 2011.1 The Willises,

confronted with that record of assignment, do not contest its authenticity or its

validity. Instead, they persist in asserting that the assignment never happened

without any explanation for how or why an allegedly nonexistent document came

to exist in the record before the district court and this Court.2

       Simply put, the Willises’ complaint “tenders naked assertions devoid of

further factual enhancement” and fails to “state a claim to relief that is plausible on

its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009)

(internal quotation marks and alteration omitted). It does not survive Rule

12(b)(6).

       AFFIRMED.




   1
     That assignment includes the following provision: “Assignor hereby assigns unto [GSMC],
the said Mortgage, secured thereby, with all moneys now owing or that may hereafter become
due or owing in respect thereof, and the full benefit of all powers and all of the covenants and
provisos contained therein.”
   2
     The Willises do not argue that the district court’s consideration of documents extraneous to
the pleadings was improper. Any such claim is therefore abandoned. See Timson v. Sampson,
518 F.3d 870, 874 (11th Cir. 2008) (stating that issues not briefed on appeal by pro se litigants
are deemed abandoned).
                                               3